DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 30 Dec 2021, in which claims 1-6, 8-9, 11-18 and 20-23 are amended to change the scope and breadth of the claim, and new claim 24 is added.

This application is the national stage entry of PCT/EP2018/085862, filed 19 Dec 2018; and claims benefit of foreign priority document EPO EP17209905.3, filed 22 Dec 2017; this foreign priority document is in English.

Claims 1-6, 8-9, 11-18, and 20-24 are pending in the current application and are examined on the merits herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 30 Dec 2021, with respect that claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claim 11 does not 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 30 Dec 2021, with respect that claims 1-3, 6, 8-9, 20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprenger et al. (US 2013/0251844 A1, published 26 Sep 2013, of record) has been fully considered and is persuasive, as amended claim 1 recites the method for reducing nociception in an infant or a young child in need thereof wherein the nutritional composition does not include any fucosylated oligosaccharide. Upon reconsideration, the prior art Sprenger et al. does not disclose and does not teach or fairly suggest a method comprising administration of a nutritional composition that does not include any fucosylated oligosaccharide. 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 30 Dec 2021, with respect that claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger et al. (US 2013/0251844 A1, published 26 Sep 2013, of record) has been fully considered and is persuasive, as amended claim 1 recites the method for reducing nociception in an infant or a young child in need thereof wherein the nutritional composition does not include any fucosylated oligosaccharide. Upon reconsideration, the prior art Sprenger et al. does not disclose and does not teach or fairly suggest a method comprising 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 30 Dec 2021, with respect that claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sprenger et al. (US 2013/0251844 A1, published 26 Sep 2013, of record) in view of Saavedra et al. (Am. J. Clin. Nutr., 2004, 79, p261-267, of record) has been fully considered and is persuasive, as amended claim 1 recites the method for reducing nociception in an infant or a young child in need thereof wherein the nutritional composition does not include any fucosylated oligosaccharide. Upon reconsideration, the combined teachings of Sprenger et al. in view of Saavedra et al. does not teach or fairly suggest a method comprising administration of a nutritional composition that does not include any fucosylated oligosaccharide, and the teachings of Saavedra et al. do not teach destroying this feature of Sprenger et al. 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 30 Dec 2021, with respect that claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger et al. (US 2013/0251844 A1, published 26 Sep 2013, of record) in view of Brand et al. (Neuropsychobiology, 2011, 64, p15-23, of record) has been fully considered and is persuasive, as amended claim 1 recites the method for reducing nociception in an infant or a young child in need thereof wherein the nutritional composition does not include 
This rejection has been withdrawn. 

The closest prior art is deemed to be Sprenger et al. (US 2013/0251844 A1, published 26 Sep 2013, of record). Other relevant prior art is Hennet et al. (Swiss Medical Weekly, 2014, 144, w13927, 9 pages, cited in PTO-892).
Sprenger et al. discloses and teaches as above.
Hennet et al. teaches the study of human milk oligosaccharides in the context of intestinal microbiota and mucosal immunity. It has been demonstrated that uptake of the milk oligosaccharide 3-sialyllactose increases the inflammatory response observed in different colitis models. (page 1, Summary) Hennet et al. teaches in contrast, the exposure to the structurally similar oligosaccharide 6SL did not affect the development of colitis in the applied model. (page 3, middle of right column)
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of the closest prior art to arrive at the instant invention as claimed. As detailed above, the prior art Sprenger et al. does not disclose and does not teach or fairly suggest a method comprising administration of a nutritional composition that does not include any fucosylated oligosaccharide. Further, Hennet et al. suggests one of ordinary skill in the art would not have been motivated to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-6, 8-9, 11-18, and 20-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623